Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 17, 2009 1933 Act File No. 333-156299 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ Pre-Effective Amendment No.1 x Post-Effective Amendment No. ¨ EATON VANCE MUNICIPAL INCOME TRUST (Exact name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, MA 02109* (Address of Principal Executive Offices) (617) 482-8260 (Registrant's Telephone Number) MAUREEN A. GEMMA The Eaton Vance Building, 255 State Street, Boston, MA 02109* (Name and Address of Agent for Service) With copies to: Mark P. Goshko, Esq. K&L Gates LLP One Lincoln Street, Boston, MA 02111 * Address will change to Two International Place, Boston, MA 02110 after March 22, 2009. Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. CALCULATION OF REGISTRATION FEE UNDER TH E SECURITIES AC T OF 1933 Proposed Maximum Titles of Securities Amount Being Proposed Maximum Aggregate Offering Amount of Being Registered Registered Offering Price Per Unit Price Registration Fees Common Stock $0.01 par value 5,050,000 $8.43 $42,571,500 $2,375.49 Auction Preferred Shares $0.01 par value 806 $25,000 $20,150,000 $1,124.37 Estimated solely for the purposes of calculation the filing fee, pursuant to Rule 457(o) under the Securities Act of 1933, as amended. Closing share price as of March 12, 2009. A registration fee of $2,068.63 was previously paid in connection with the initial filing. An additional $1,431.23 is being paid with this Pre-Effective Amendment. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. EATON VANCE MUNICIPAL INCOME TRUST (the Registrant) CONTENTS OF REGISTRATION STATEMENT ON FORM N-14 This Registration Statement contains the following papers and documents: Cover Sheet Contents of Registration Statement Letter from the Presidents of Eaton Vance Municipal Income Trust and Eaton Vance National Municipal Income Trust Notice of Joint Special Meeting of Shareholders of Eaton Vance Municipal Income Trust and Eaton Vance National Municipal Income Trust Part A  Proxy Statement/Prospectus of Eaton Vance Municipal Income Trust and Eaton Vance National Municipal Income Trust Part B  Statement of Additional Information of Eaton Vance Municipal Income Trust Part C  Other Information Signature Page Exhibits EATON VANCE NATIONAL MUNICIPAL INCOME TRUST EATON VANCE MUNICIPAL INCOME TRUST ^ March 19 , 2009 Dear Shareholder: We cordially invite you to attend a joint Special Meeting of Shareholders of Eaton Vance National Municipal Income Trust (the Acquired Fund) and Eaton Vance Municipal Income Trust (the Acquiring Fund) (collectively, the Funds) on ^ May 15 , 2009 for the following purposes: The shareholders of the Acquired Fund will be asked to consider a proposal to approve an Agreement and Plan of Reorganization to merge the common shares of the Acquired Fund into common shares of the Acquiring Fund, and to merge the auction preferred shares (APS) of the Acquired Fund into APS, Series C, of the Acquiring Fund (the Reorganization ^ ); and Common shareholders of the Acquiring Fund will be asked to vote on the issuance of additional common shares in connection with the Reorganization. The enclosed combined Proxy Statement and Prospectus ^ describes the Reorganization in detail. We ask you to read the enclosed information carefully and to submit your vote promptly. After consideration and recommendation by the Funds investment adviser, Eaton Vance Management, the Board of Trustees of each Fund has determined that the Reorganization is in the best interests of the Fund s . The common shareholders of each Fund will benefit from the Reorganization because they will become common shareholders of a larger, more diversified fund. The investment objectives and policies of each Fund are identical and after the Reorganization the combined fund will have lower total operating expenses than each Fund. Because Acquiring Fund APS, Series C, will have the same characteristics as the Acquired Fund APS, Acquired Fund APS shareholders will not be affected by the Reorganization. We realize that most shareholders will not be able to attend the meeting and vote their shares in person. However, the Funds do need your vote. You can vote by mail, telephone, or over the Internet , as explained in the enclosed material. If you later decide to attend the meeting, you may revoke your proxy and vote your shares in person. By voting promptly, you can help the Funds avoid the expense of additional solicitation . If you would like additional information concerning this proposal, please call one of our service representatives at 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time. Your participation in this vote is extremely important. Sincerely, Sincerely, /s/ Robert B. MacIntosh /s/ Cynthia J. Clemson Robert B. MacIntosh Cynthia J. Clemson President President Eaton Vance Municipal Income Trust ^ Eaton Vance National Municipal Income Trust Your vote is important  please return your proxy card promptly. Shareholders are urged to sign and mail the enclosed proxy in the enclosed postage prepaid envelope or vote by telephone or over the Internet by following the enclosed instructions. Your vote is important whether you own a few shares or many shares. EATON VANCE NATIONAL MUNICIPAL INCOME TRUST EATON VANCE MUNICIPAL INCOME TRUST NOTICE OF A JOINT SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ^ MAY 15 , 2009 To the holders of common shares and auction preferred shares of Eaton Vance National Municipal Income Trust (the Acquired Fund) and the holders of common shares of Eaton Vance Municipal Income Trust (the Acquiring Fund): A joint special meeting of such shareholders will be held at Two International Place, Boston, Massachusetts, on ^ May 15, 2009 , at 1:30 p.m., Eastern Time, to consider the following: Acquired Fund 1. A proposal to approve an Agreement and Plan of Reorganization between the Acquired Fund and the Acquiring Fund, the termination of the Acquired Funds registration under the Investment Company Act of 1940, as amended ^ , and the dissolution of the Acquired Fund under applicable state law. Under this Agreement, the Acquiring Fund will acquire substantially all of the assets and assume substantially all of the liabilities of the Acquired Fund in exchange for an equal aggregate value of newly-issued common shares of beneficial interest of the Acquiring Fund, with par value of $0.01 per share, and newly-issued auction preferred shares ^ with par value of $0.01 per share and a liquidation preference of $25,000 per share. The Board of Trustees of the Acquired Fund recommends that you vote FOR this proposal. Acquiring Fund 2. A proposal to approve the issuance of additional common shares of the Acquiring Fund in connection with the Agreement and Plan of Reorganization between the Acquired Fund and the Acquiring Fund. The Board of Trustees of the Acquiring Fund recommends that you vote FOR this proposal. 3. Any other business that may properly come before the meeting and any adjourned or postponed sessions thereof. Shareholders of record as of the close of business on ^ March 12 , 2009 ^ are entitled to vote at the meeting or any adjournment thereof. By order of the Boards of Trustees, /s/ Maureen A. Gemma Maureen A. Gemma Secretary ^ March 19 , 2009 IMPORTANT Shareholders can help the Boards of Trustees of the Funds avoid the necessity and additional expense of further solicitations, which may be necessary to obtain a quorum, by promptly returning the enclosed proxy or voting by telephone or over the Internet. The enclosed addressed envelope requires no postage if mailed in the United States and is included for your convenience. PROXY STATEMENT of EATON VANCE NATIONAL MUNICIPAL INCOME TRUST (the Acquired Fund) and EATON VANCE MUNICIPAL INCOME TRUST (the Acquiring Fund) PROSPECTUS for Common Shares and Auction Preferred Shares, Series C, of the Acquiring Fund 255 State Street Two International Place Boston, Massachusetts 02109 Boston, Massachusetts 02110 (before March 22, 2009) (after Mar ch 22, 2009) We are sending you this combined Proxy Statement and Prospectus (Proxy Statement/Prospectus) in connection with the Joint Special Meeting of holders of common shares and action preferred shares (APS) of the Acquired Fund and holders of common shares of the Acquiring Fund (the Special Meeting) to be held on ^ May 15 , 2009 (the Meeting Date) at 1:30 p.m., Eastern time, at Two International Place, Boston, MA 02110. This document is both the Proxy Statement of each Fund and a Prospectus for the Acquiring Fund. (The Acquired Fund and the Acquiring Fund hereinafter are sometimes referred to as a Fund or collectively as the Funds). Each Fund is a Massachusetts business trust registered as a closed-end management investment company. A proxy is enclosed with the foregoing Notice of a Special Meeting of Shareholders for the benefit of shareholders who wish to vote, but do not expect to be present at the Special Meeting. Shareholders also may vote by telephone or via the Internet. The proxy is solicited on behalf of the Board of Trustees of each Fund. This Proxy Statement/Prospectus relates to the proposed reorganization of the Acquired Fund into the Acquiring Fund (the Reorganization). The Agreement and Plan of Reorganization (the Plan) is attached as Appendix A. The Plan provides as follows: In the Reorganization, the Acquired Fund will transfer all of its assets and liabilities to the Acquiring Fund; The Acquiring Fund will issue common shares to the Acquired Fund equal in value to the net assets of the Acquired Fund attributable to its common shares immediately prior to the Reorganization; The Acquiring Fund will issue an additional series of APS to the Acquired Fund with an aggregate liquidation preference equal in value to the aggregate liquidation value of the Acquired Fund APS immediately prior to the Reorganization; The Acquired Fund will distribute the Acquiring Fund common shares so received to its common shareholders in proportion to their holdings immediately prior to the Reorganization; The Acquired Fund will distribute the Acquiring Fund APS so received to its APS holders in proportion to their holdings immediately prior to the Reorganization. As described in greater detail in this Proxy Statement/Prospectus, the terms of the Acquiring Fund APS received by Acquired Fund APS holders in the Reorganization will be the same as that of the Acquired Fund APS held immediately prior to the Reorganization; The Acquired Fund will then terminate its registration under the ^ Investment Company Act of 1940, as amended (the 1940 Act) and dissolve under applicable state law; and After the Reorganization, the Acquiring Fund will continue to operate as a registered closed-end investment company with the investment objective and policies described in this Proxy Statement/ Prospectus. The common shares of the Acquiring Fund are listed on the New York Stock Exchange (NYSE) under the ticker symbol EVN and will continue to be so listed after the Reorganization. The common shares of the Acquired Fund are listed on the NYSE Alternext US stock exchange (formerly, the American Stock Exchange) under the ticker i symbol FEV. The Reorganization is conditioned upon the Acquiring Fund APS issued in the Reorganization receiving a rating of AAA from Standard & Poors Rating Group (S&P). Reports, proxy statements and other information concerning the Acquiring Fund may be inspected at the offices of the NYSE, 20 Broad Street, New York, New York 10005, and concerning the Acquired Fund may be inspected at the offices of the NYSE Alternext US, 11 Wall Street, New York, NY 10005. As described in the Proxy Statement/Prospectus, in approving the Reorganization, the Board of Trustees of each Fund determined that the Reorganization is in the best interest of each Fund and that no dilution will occur as a result of the Reorganization. In reaching this determination, each Board considered, among other things, the identical nature of the Funds investment objectives, policies, restrictions and risk profiles, the lower total operating expenses that would be realized by common shareholders after the Reorganization, the economies that would be realized by allocating Fund expenses over a larger asset base after the Reorganization, and that the Reorganization is expected to be tax-free to the Funds and their shareholders, as well as other factors. Each proxy will be voted in accordance with its instructions. If no instruction is given, an executed proxy will authorize the persons named as proxies, or any of them, to vote in favor of each matter. A written proxy is revocable by the person giving it prior to exercise by a signed writing filed with the Secretary of the applicable Fund or the Funds proxy tabulator, ^ Computershare, 280 Oser Avenue, Hauppauge, NY 11788 , or by executing and delivering a later dated proxy, or by attending the meeting and voting the shares in person. Proxies voted by telephone or over the Internet may be revoked at any time in the same manner that proxies voted by mail may be revoked. ^ This Proxy Statement/Prospectus is initially being mailed to shareholders on or about ^ March 20 , 2009. The proxy materials are also available on the Eaton Vance website, www.eatonvance.com, by selecting Closed-End Funds. Supplementary solicitations may be made by mail, telephone, telegraph, facsimile or electronic means. The Trustees have fixed the close of business on ^ March 12 , 2009 as the record date (Record Date) for the determination of the shareholders entitled to notice of and to vote at the meeting and any adjournments or postponements thereof. Holders of common shares and APS of the Acquired Fund and holders of common shares of the Acquiring Fund at the close of business on the Record Date will be entitled to one vote for each such share held. This Proxy Statement/Prospectus sets forth concisely the information that you should know before voting. You should read and retain this Proxy Statement/Prospectus for future reference. To ask questions about this Proxy Statement/Prospectus, please call our toll-free number at 1-800-262-1122 Monday through Friday 8:00 a.m. to 7:00 p.m. Eastern time. The following documents are on file with the Securities and Exchange Commission (SEC) or are available for no charge by calling Eaton Vance Management at 1-800-262-1122. ^ These documents are incorporated by reference (and therefore legally part of) this Proxy Statement/Prospectus. The Acquiring Funds annual report to shareholders dated November 30, 2008 The Acquired Funds annual report to shareholders dated November 30, 2008 A Statement of Additional Information dated ^ March 19 , 2009 that relates to this Proxy Statement/Prospectus and the Reorganization, and contains additional information about the Acquired Fund and the Acquiring Fund Shares of the Acquiring Fund are not deposits or obligations of, or guaranteed or endorsed by, any bank or other depository institution. These shares are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. Shares of the Acquiring Fund have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Proxy Statement/Prospectus. Any representation to the contrary is a criminal offense. The date of this Proxy Statement/Prospectus is ^ March 19 , 2009 . ii TABLE OF CONTENTS PROPOSAL 1: APPROVE AGREEMENT AND PLAN OF REORGANIZATION 1 PROPOSAL 2: APPROVE ISSUANCE OF ADDITIONAL ACQUIRING FUND COMMON SHARES 3 SUMMARY 4 COMPARISON OF THE FUNDS: INVESTMENT OBJECTIVES AND POLICIES 5 RISK FACTORS AND SPECIAL CONSIDERATIONS 9 FEES AND EXPENSES FOR COMMON SHAREHOLDERS OF THE FUNDS 13 CAPITALIZATION 15 PAST PERFORMANCE OF EACH FUND 15 INFORMATION ABOUT COMMON SHARES OF THE FUNDS 16 INFORMATION ABOUT APS 18 U.S. FEDERAL INCOME TAX MATTERS 21 GOVERNING LAW 22 CERTAIN PROVISIONS OF THE DECLARATIONS OF TRUST 22 FINANCIAL HIGHLIGHTS ^ 23 SUMMARY OF THE AGREEMENT AND PLAN OF REORGANIZATION ^ 23 TAX STATUS OF THE REORGANIZATION ^ 25 MANAGEMENT OF THE FUNDS AND FUND SERVICE PROVIDERS ^ 26 REQUIRED VOTE AND OTHER INFORMATION ABOUT THE MEETING ^ 28 OWNERSHIP OF SHARES ^ 31 EXPERTS ^ 32 AVAILABLE INFORMATION ^ 33 APPENDIX A: FORM OF AGREEMENT AND PLAN OF REORGANIZATION A-1 APPENDIX B: ADDITIONAL INFORMATION ABOUT APS B-1 APPENDIX C: DIVIDEND REINVESTMENT PLANS C-1 APPENDIX D: CERTAIN U.S. TAX CONSEQUENCES D-1 APPENDIX E: FINANCIAL HIGHLIGHTS E-1 No dealer, salesperson or any other person has been authorized to give any information or to make any representation other than those contained in this Proxy Statement/Prospectus, and you should not rely on such other information or representations. iii PROPOSAL 1 APPROVE AGREEMENT AND PLAN OF REORGANIZATION (Acquired Fund Shareholders Only) The Board of each Fund, including the Trustees who are not interested persons (as defined in the ^ 1940 Act ^ ) of the Fund (the Independent Trustees), unanimously approved the Plan for the ^ reorganization of the Acquired Fund into the Acquiring Fund. If the shareholders of the Acquired Fund approve the ^ Plan ^ , and the common shareholders of the Acquiring Fund approve the issuance of additional common shares of the Acquiring Fund (as described in Proposal 2 below), then the Acquiring Fund common shares and the Acquiring Fund APS will be issued to the holders of common shares and APS, respectively, of the Acquired Fund in exchange for substantially all of the assets of the Acquired Fund and the assumption of substantially all of the liabilities of the Acquired Fund. The Acquired Fund will then terminate its registration under the 1940 Act and dissolve under applicable state law. The aggregate net asset value ( NAV ) of the Acquiring Fund common shares received in the Reorganization will equal the aggregate NAV of the Acquired Fund common shares held immediately prior to the Reorganization (though common shareholders may receive cash for their fractional shares). The aggregate liquidation preference of the Acquiring Fund APS received in the Reorganization will equal the aggregate liquidation preference of Acquired Fund APS held immediately prior to the Reorganization. The terms of the Acquiring Fund APS received in the Reorganization will be the same as that of the APS held immediately prior to the Reorganization. It is ^ a condition of the Reorganization that the Acquiring Fund APS issued in the Reorganization ^ receive a rating of AAA from S&P. The Reorganization seeks to combine two Funds with identical objectives and policies to achieve certain economies of scale and other operational efficiencies. The Reorganization has been considered by the Board of Trustees of each Fund. In reaching the decision to recommend that the shareholders of the Acquired Fund vote to approve the Reorganization, the Trustees, including the Independent Trustees, concluded that the Reorganization would be in the best interests of the Acquired Funds shareholders and that the interests of existing shareholders would not be diluted as a consequence thereof. In making this determination, the Trustees considered a number of factors, including the following: Elimination of Florida Intangibles Tax. Prior to January 1, 2007, the State of Florida imposed an intangibles tax on the value of stocks, bonds, other evidences of indebtedness and mutual fund shares. Florida municipal obligations were exempt from this tax. The repeal of the Florida state intangibles tax in 2007 reduced the attractiveness of Florida bonds to investors formerly subject to the intangibles tax. Accordingly, the Board revised the Acquired Funds investment policies to eliminate the requirement that the Acquired Fund invest primarily in securities exempt from the Florida state intangibles tax, eliminated its investment policy that at least 65% of its total assets normally will be invested in municipal obligations issued by the State of Florida or its political subdivisions, agencies, authorities and instrumentalities, and changed its name to Eaton Vance Florida Plus Municipal Income Trust from Eaton Vance Florida Municipal Income Trust, in effect transforming the Fund into a national municipal bond fund. On June 19, 2008, the Acquired Fund changed its name from Eaton Vance Florida Plus Municipal Income Trust to its present name to reflect its increased exposure to municipal obligations of issuers outside the State of Florida. Given the substantial similarities between the Acquired Fund and the Acquiring Fund and the expected benefits from combining the Funds, the Board now believes it would be in the best interest of the Acquired Fund to reorganize into the Acquiring Fund. Continuity of Objectives, Restrictions and Policies. The Acquired Fund and the Acquiring Fund have identical investment objectives, policies, restrictions and risk profiles. Each Fund invests primarily in municipal obligations exempt from federal income taxes. As a result of the Reorganization, the Acquired Fund common shareholders would be invested in a more diversified portfolio and their exposure to Florida obligations would decrease further. Lower Fund Expenses. The annual advisory and administrative fee rates for both Funds are 0.70% and 0.20%, respectively, of average weekly gross assets. However, the Acquiring Fund has a lower total expense ratio than 1 the Acquired Fund due to its larger size, 1 and after the Reorganization the Acquired Funds former common shareholders would realize an immediate decrease in Fund expenses. Possible Reduction or Elimination of Trading Discounts to Net Asset Value per Share; Exchange Listing. Historically, the Acquiring Funds common shares generally have traded at a smaller discount or a greater premium to NAV than has been the case for the Acquired Funds common shares. While it is not possible to predict trading levels at the time the Reorganization closes, a significant reduction or elimination of the Acquired Funds trading discount would be in the best interests of the Acquired Funds common shareholders and would be consistent with historical differences in the trading trends of the Acquired Funds shares as compared to trading in the Acquiring Funds shares. There can be no assurance, however, that after the Reorganization, the common shares of the combined fund (the Combined Fund) will trade at a premium to NAV, or at a smaller discount to NAV than is currently the case for the Acquired Funds common shares. While the Acquired Fund common shares trade on the NYSE Alternext US and the Acquiring Fund common shares trade on the NYSE, moving to the NYSE is not expected to have a substantive impact on the former common shareholders of the Acquired Fund. Better Relative Investment Performance. Assuming the Reorganization occurred on November 3, 2008, the Acquired Funds yield on common shares would have increased while the Acquiring Funds yield on common shares would have remained substantially unchanged. The Acquiring Funds total return at NAV for the three-year, five-year and life-of-fund period ended October 31, 2008 exceeded that of the Acquired Fund. The Acquired Fund outperformed the Acquiring Fund for the one-year period ended October 31, 2008. No Effect on APS Holders. While it is not anticipated that the Reorganization will directly benefit holders of either Funds APS, the Reorganization will not materially adversely affect holders of either Funds APS. As discussed below in greater detail, since mid-February 2008 the market for APS has become generally illiquid and many investors have not been able to sell their securities through the auction process. See Risk Factors and Special Considerations  Special Risks Related to APS  Auction Risk. The Reorganization is not expected to have any effect on the market for the Funds APS. No Dilution. After the Reorganization, each former common shareholder of the Acquired Fund will own common shares of the Acquiring Fund equal to the aggregate value of his or her shares of the Acquired Fund immediately prior to the Reorganization. Because shares of the Acquiring Fund will be issued at NAV in exchange for the assets of the Acquired Fund, that, net of the liabilities of the Acquired Fund assumed by the Acquiring Fund, will equal the aggregate value of those shares, the Acquiring Funds NAV will be unchanged. Thus, the Reorganization will not result in any dilution to shareholders. No Tax Consequences. The Acquired Fund is expecting to obtain an opinion of counsel that the Reorganization will be tax-free for federal income tax purposes. Acquired Fund shareholders are not expected to recognize a taxable gain or loss on the receipt of shares of the Acquiring Fund in liquidation of their interest in the Acquired Fund. Their tax basis in the Acquired Fund shares received in the Reorganization will be the same as their tax basis in their Acquired Fund shares, and the tax holding period will be the same. The Acquiring Fund tax basis for the assets received in the Reorganization will be the same as the Acquired Funds basis immediately before the Reorganization, and the Acquiring Funds tax holding period for those assets will include the Acquired Funds holding period. Furthermore, it is not anticipated that the Reorganization will preclude utilization of any of the capital loss carryovers of either Fund. Economies of Scale and Other Potential Benefits. A Combined Fund would offer economies of scale that may lead to lower per share expenses for common shareholders. Such economies may be realized with respect to exchange listing fees, printing fees, costs for legal, auditing, custodial and administrative services, and miscellaneous fees. In addition, the greater asset size of the Combined Fund may result in greater trading flexibility for the Combined Fund, as well as allowing it to enter large block trades, obtain better net prices on 1 As of October 31, 2008, the Acquiring Fund had total net assets of approximately $271.9 million and the Acquired Fund had total net assets of approximately $61.9 million. 2 securities trades, enter into transactions unavailable to a smaller fund, and achieve greater diversification of portfolio holdings. Terms of the Plan. The Trustees considered the terms and conditions of the Plan and the costs associated with the Reorganization to be borne by the Funds common shareholders. The Acquired Fund will bear its own costs of the Reorganization, including legal costs, costs associated with the solicitation of its shareholders and costs associated with the issuance of new APS, estimated to be approximately $180,000. The Acquiring Fund will also bear its own costs of the Reorganization, including legal costs and costs associated with the solicitation of its common shareholders, estimated to be approximately $260,000. Effect on Eaton Vance. After the reorganization, because the Funds have identical advisory and administrative fees, the Funds investment adviser, Eaton Vance Management (Eaton Vance, or the Adviser) will continue to collect advisory and administrative fees on the Acquired Funds assets acquired by the Acquiring Fund at the current rates. The Board of the Acquired Fund recommends that shareholders of the Acquired Fund approve the Funds proposed Reorganization at the Special Meeting to be held on ^ May 15 , 2009. Shareholder approval of the Reorganization requires, with respect to the Acquired Fund, the vote of the holders of at least a majority of the common shares and APS, voting together. Subject to the requisite approval of the shareholders of each Fund as described in this Proposal and Proposal 2 below, it is expected that the closing date of the Reorganization will be on the most practicable Acquired Fund APS dividend payment date following the shareholders meeting. PROPOSAL 2 APPROVE ISSUANCE OF ADDITIONAL ACQUIRING FUND COMMON SHARES (Acquiring Fund Common Shareholders Only) In connection with the proposed Reorganization described above under "Proposal 1: Approve Agreement and Plan of Reorganization," the Acquiring Fund will issue additional Acquiring Fund common shares and list such shares on the NYSE. While applicable state and federal law does not require the shareholders of the Acquiring Fund to approve the Reorganization, applicable NYSE rules require the common shareholders of the Acquiring Fund to approve the issuance of additional Acquiring Fund common shares in connection with the Reorganization. As described in greater detail under Proposal 1, the Reorganization seeks to combine two substantially similar Funds to achieve certain economies of scale and other operational efficiencies. The Reorganization has been considered by the Board of Trustees of each Fund. In reaching the decision to recommend that the shareholders of the Acquiring Fund vote to approve the issuance of additional Acquiring Fund common shares in connection with the Reorganization, the Trustees, including the Independent Trustees, concluded that the Reorganization would be in the best interests of the Acquiring Funds shareholders and that the interests of existing shareholders would not be diluted as a consequence thereof. In making this determination, the Trustees considered a number of factors, including those described above under Proposal 1. In particular, the Trustees considered that: Lower Fund Expenses. The Acquiring Fund is expected to benefit from a reduced annual operating expense ratio as a result of the Reorganization. No Dilution. The aggregate NAV of the Acquiring Funds common shares issued in the Reorganization will equal the aggregate NAV of the Acquired Funds common shares held immediately prior to the Reorganization (though Acquired Fund shareholders may receive cash for their fractional shares). Accordingly, the Reorganization will result in no reduction of the NAV of the Acquiring Fund common shares. No Tax Consequences. No gain or loss is expected to be recognized by the Acquiring Fund or its shareholders in connection with the Reorganization. The Acquiring Fund tax basis for the assets received 3 in the Reorganization will be the same as the Acquired Funds basis immediately before the Reorganization, and the Acquiring Funds tax holding period for those assets will include the Acquired Funds holding period. Furthermore, it is not anticipated that the Reorganization will preclude utilization of any of the capital loss carryovers of either Fund. Economies of Scale and Other Potential Benefits. The greater asset size of a Combined Fund would offer economies of scale that may lead to lower per share expenses for common shareholders of the Acquiring Fund and may result in greater trading flexibility for the Fund. Continuity of Objectives, Restrictions and Policies. The Acquiring Fund will continue to operate as a registered closed-end investment company with the same investment objective, policies, restrictions and risk profiles as described in this Proxy Statement/Prospectus, but with the benefits described above. The Board of the Acquiring Fund recommends that you vote FOR the issuance of additional Acquiring Fund common shares in connection with the Reorganization at the Special Meeting to be held on ^ May 15 , 2009. Shareholder approval of the issuance of additional Acquiring Fund common shares requires the affirmative vote of a majority of the votes cast on the proposal, provided that a majority of Acquiring Fund common shareholders are present in person or by proxy at the meeting. Subject to the requisite approval of the shareholders of each Fund as described in this Proposal and Proposal 1 above, it is expected that the closing date of the Reorganization will be on the most practicable Acquired Fund APS dividend payment date following the shareholders meeting. SUMMARY Comparison of the Funds. The following is a summary of certain information contained elsewhere in this Proxy Statement/Prospectus and is qualified in its entirety to the more complete information contained herein and in the Statement of Additional Information. Shareholders should read the entire Proxy Statement/Prospectus carefully. Investment Objectives and Policies. Each Fund is a diversified, closed-end management investment company registered under the 1940 Act. During normal market conditions, at least 80% of each Funds net assets will be invested in municipal obligations, the interest on which is exempt from federal income tax (municipal obligations or municipal bonds). At least 65% of each Funds total assets will normally be invested in municipal obligations rated at least investment grade at the time of investment (which are those rated Baa or higher by Moodys Investors Service, Inc. (Moodys) or BBB or higher by either S&P or by Fitch Ratings (Fitch)), or, if unrated, determined by Eaton Vance to be of at least investment grade quality. Each Fund may invest up to 35% of its total assets in municipal obligations rated below investment grade and unrated municipal obligations considered to be of comparable quality by Eaton Vance, except that no more than 30% of total assets may be rated lower than B. Under normal market conditions, each Fund expects to be fully invested (at least 95% of its net assets) in accordance with its investment objective. Each Fund may purchase derivative instruments, which derive their value from another instrument, security or index, including financials futures contracts and related options, interest rate swaps and forward rate contracts. Each Fund also may invest in residual interests of a trust (the trust) that holds municipal securities (tender option bonds or TOBs). The trust will also issue floating rate notes to third parties that may be senior to a Funds residual interest (inverse floaters). See Tender option bonds (TOBs) in the table following Comparison of the Funds: Investment Objectives and Policies below. Each Fund may purchase and sell various kinds of financial futures contracts and related options, including futures contracts and related options based on various debt securities and securities indices, as well as interest rate swaps and forward rate contracts, to seek to hedge against changes in interest rates or for other risk management purposes or as a substitute for the purchase of securities. Purchase and Sale of Fund Shares. Purchase and sale procedures for the common shares and APS of each Fund are identical, except that common shares of the Acquired Fund are traded on the NYSE Alternext US stock exchange while common shares of the Acquiring Fund are traded on the NYSE. Investors typically purchase and sell common shares of the Funds through a registered broker-dealer on the applicable stock exchange, or may purchase or sell common shares through privately negotiated transactions with existing shareholders. When initially offered, it was contemplated that each Funds APS would be purchased and sold at separate auctions conducted on a regular basis 4 (unless a Fund elects, subject to certain conditions, to declare a special dividend period). However, since mid-February 2008 the functioning of the auction markets for certain types of auction rate securities (including APS) have been disrupted by an imbalance between buy and sell orders. As a result of this imbalance, auctions for APS have not cleared and APS generally have become illiquid. There is no current expectation that these circumstances will change following the Reorganization and it is possible that the APS markets will not resume normal functioning. Unsuccessful auctions are not a default and the Funds have continued to pay dividends to all APS holders. As described in greater detail below, in the absence of a functioning auction, the dividend rate payable on outstanding APS is set at a specified applicable maximum rate as determined by the ^ Funds By- ^ Laws . While broker-dealers may maintain a secondary trading market in APS outside of auctions, historically they have not done so. The broker-dealers have no obligation to make a secondary market in APS outside of the auction and there can be no assurance that a secondary market for APS will develop or, if it does develop, that it will provide holders with liquidity of investment s . Eaton Vance has been closely monitoring developments in the APS market and has engaged in a variety of efforts to restore liquidity to APS holders of the Funds and other closed-end funds sponsored by Eaton Vance. With respect to the Funds, a portion of their outstanding APS recently was redeemed with replacement financing consisting of tender option bonds. Redemption Procedures. Redemption procedures for the Acquired Fund and Acquiring Fund are also similar. The common shares of each Fund have no redemption rights. However, the Board of each Fund may consider open market share repurchases of, or tendering for, common shares to seek to reduce or eliminate any discount in the market place of the common shares from the NAV thereof. Each Funds ability to repurchase, or tender for, its common shares may be limited by the 1940 Act asset coverage requirements and by the rating agency rating the APS. Although neither Fund will ordinarily redeem APS, it may be required to redeem APS if, for example, the Fund does not meet an asset coverage ratio required by law or in order to correct a failure to meet the rating agencys guidelines in a timely manner. ^ A Fund may voluntarily redeem APS in certain circumstances. See  Information About APS below and  Additional Information About APS ^  in Appendix B, which provide ^ additional information about redemptions, purchases and sales of APS. Comparison of the Funds: Investment Objectives and Policies The investment objective ^ , investment policies and risks of each Fund are substantially identical. During normal market conditions, at least 80% of each Funds net assets will be invested in municipal obligations, the interest on which is exempt from federal income tax. Set forth below is a comparison of the Funds, including their investment objective ^ , policies and other pertinent factors. Acquired Fund Acquiring Fund Business Diversified, closed-end management investment company organized as a Massachusetts business trust. Investment To provide current income exempt from federal income tax. objective Net assets $37.5 million $140.2 million attributable to common shares as of November 30, 2008 5 Acquired Fund Acquiring Fund Listing (common NYSE Alternext US (ticker symbol FEV) NYSE (ticker symbol EVN) shares) Rating of APS One series, rated AAA by S&P Two series, rated AAA by S&P Fiscal year end November 30 Investment Eaton Vance adviser Portfolio manager Thomas M. Metzold, CFA Mr. Metzold joined Eaton Vance as a high yield municipal bond analyst in 1987 and has been a portfolio manager since 1991. He is a Vice President of Eaton Vance and Boston Management and Research, an affiliate of Eaton Vance (BMR). Primary Each Fund invests substantially (at least 80%) in municipal obligations, which includes bonds, investments notes and commercial paper issued by a municipality for a wide variety of both public and private purposes, the interest on which is, in the opinion of issuers counsel (or on the basis of other reliable authority), exempt from federal income tax. Public purpose municipal bonds include general obligation and revenue bonds. General obligation bonds are backed by the taxing power of the issuing municipality. Revenue bonds are backed by the revenues of a project or facility or from the proceeds of a specific revenue source. Some revenue bonds are payable solely or partly from funds that are subject to annual appropriations by a states legislature. Municipal notes include bond anticipation, tax anticipation and revenue anticipation notes. Bond, tax and revenue anticipation notes are short-term obligations that will be retired with the proceeds of an anticipated bond issue, tax revenue or facility revenue, respectively. Investment During normal market conditions, at least 65% of each Funds total assets will normally be strategy invested in municipal obligations rated at least investment grade at the time of investment (Baa or higher by Moodys or BBB or higher by S&P or Fitch), or, if unrated, determined by Eaton Vance to be of at least investment grade quality. Each Fund may invest up to 35% of its total assets in municipal obligations rated below investment grade and unrated municipal obligations considered to be of comparable quality by Eaton Vance, except that no more than 30% of total assets may be rated lower than B. The foregoing credit quality policies apply only at the time a security is purchased, and neither Fund is required to dispose of a security in the event that a rating agency downgrades its assessment of the credit characteristics of a particular issue or withdraws its assessment. In determining whether to retain or sell such a security, Eaton Vance may consider such factors as Eaton Vances assessment of the credit quality of the issuer of such security, the price at which such security could be sold and the rating, if any, assigned to such security by rating agencies. Although Eaton Vance considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by rating agencies. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. 6 Acquired Fund Acquiring Fund Tender option Each Fund may invest in residual interests of a trust (the trust) that holds municipal bonds (TOBs) securities (tender option bonds). The trust will also issue floating rate notes (Floating Rate Notes) to third parties that may be senior to a Funds residual interest. A Fund receives interest payments on TOBs that bear an inverse relationship to the interest rate paid on the Floating Rate Notes (inverse floaters). Typically, a Fund will sell a municipal bond to the trust to create the TOB. Each Fund may use the proceeds of such sale for investment purposes, and may invest in TOBs to finance APS redemptions. As a result of Financial Accounting Standards Statement No. 140 (FAS 140), interest paid by the trust to the Floating Rate Note holders may be reflected as income in a Funds financial statements with an offsetting expense for the interest paid by the trust to the Floating Rate Note holders. The Fund will hold the TOB residuals and may use the proceeds of the sale of TOB floaters for investment purposes. Each Fund may do so to create investment leverage and replace all or a portion of its outstanding APS. See Leverage below. The TOB floaters are subject to a liquidity backstop financing facility provided by a major financial institution. Leverage Each Fund uses leverage created by issuing APS and investing in TOBs, as described above, to seek opportunities for increased net income. The use of leverage involves special risks. See Leverage Risk under Risk Factors and Special Considerations below. Municipal leases Each Fund may invest in municipal leases and participations therein. Municipal leases are obligations in the form of a lease or installment purchase arrangement which is issued by the state or local government to acquire equipment and facilities. Investment Each Fund may purchase common shares of closed-end investment companies that have companies similar investment objectives and policies to the Fund. In addition to providing tax-exempt income, such securities may provide capital appreciation. Such investments, which may also be leveraged and subject to the same risks as a Fund, will not exceed 10% of total assets, and no such company will be affiliated with Eaton Vance. These companies bear fees and expenses that a Fund will incur indirectly. Illiquid securities At times, a substantial portion of each Funds assets may be invested in securities for which there is no readily available trading market or are subject to restrictions on resale, which includes ^ inverse floaters. When-issued Each Fund may purchase securities on a when-issued basis, which means that payment and purchases delivery occur on a future settlement date. The price and yield of such securities are generally fixed on the date of commitment to purchase. However, the market value of the securities may fluctuate prior to delivery and upon delivery the securities may be worth more or less than what a Fund agreed to pay for them. A Fund may be required to maintain a segregated account of liquid assets equal to outstanding purchase commitments. Each Fund may also purchase instruments that give the Fund the option to purchase a municipal obligation when and if issued. Zero-Coupon Zero-coupon bonds are issued at a significant discount from face value and pay interest only at Bonds maturity rather than at intervals during the life of the security. These bonds are subject to greater fluctuation in response to changes in market interest rates than bonds that pay interest currently. The Fund is required to take into account income from zero-coupon bonds on a current basis, even though it does not receive that income currently in cash, and the Fund is required to distribute substantially all of its income for each taxable year. Thus, the Fund may have to sell other investments to obtain cash needed to make income distributions. 7 Acquired Fund Acquiring Fund Active trading Each Funds portfolio manager makes portfolio adjustments that reflect the Funds investment strategy but does not trade securities for the Fund for the purpose of seeking short-term profits. However, if a Fund is required to sell assets to effect mandatory redemptions to repurchase common shares, or APS, the Funds portfolio turnover may be higher than would otherwise be the case. The portfolio turnover rate for the Acquired Fund for the fiscal year ended November 30, 2008 was ^ % and the portfolio turnover rate for the Acquiring Fund for the same period was ^ 53 %. Futures and Each Fund may purchase and sell various kinds of financial futures contracts and options related options thereon to seek to hedge against changes in interest rates or for other risk management purposes or as a substitute for the purchase of securities. Futures contracts may be based on various debt securities and securities indices (such as the Municipal Bond Index traded on the Chicago Board of Trade). Such transactions involve a risk of loss or depreciation due to unanticipated adverse changes in securities prices, which may exceed a Funds initial investment in these contracts. A Fund will only purchase or sell futures contracts or related options in compliance with the rules of the Commodity Futures Trading Commission. These transactions involve transaction costs. There can be no assurance that Eaton Vances use of futures will be advantageous to a Fund. Distributions by a Fund of any gains realized on the Funds transactions in futures and options on futures will be taxable. Rating agency guidelines on each Funds APS limit use of these transactions. Interest rate swaps Interest rate swaps involve the exchange by a Fund with another party of their respective and forward rate commitments to pay or receive interest, e.g. , an exchange of fixed rate payments for floating contracts rate payments. Each Fund will only enter into interest rate swaps on a net basis, i.e. , the two payment streams are netted out with the Fund receiving or paying, as the case may be, only the net amount of the two payments. Each Fund may also enter forward rate contracts. Under these contracts, the buyer locks in an interest rate at a future settlement date. If the interest rate on the settlement date exceeds the lock rate, the buyer pays the seller the difference between the two rates. If the lock rate exceeds the interest rate on the settlement date, the seller pays the buyer the difference between the two rates. Any such gain received by a Fund would be taxable. If the other party to an interest rate swap or forward rate contract defaults, a Funds risk of loss consists of the net amount of payments that the Fund is contractually entitled to receive. The net amount of the excess, if any, of each Funds obligations over its entitlements will be maintained in a segregated account by the Funds custodian. Each Fund will not enter into any interest rate swap or forward rate contract unless the claims-paying ability of the other party thereto is considered to be investment grade by the Adviser. If there is a default by the other party to such a transaction, a Fund will have contractual remedies pursuant to the agreements related to the transaction. These instruments are traded in the over-the-counter market. Insured Each Fund may purchase municipal bonds that are additionally secured by insurance, bank Obligations credit agreements, or escrow accounts. The credit quality of companies which provide such credit enhancements will affect the value of those securities. Although the insurance feature reduces certain financial risks, the premiums for insurance and the higher market price paid for insured obligations may reduce the Funds current yield. The insurance feature does not guarantee the market value of the insured obligations or the net asset value of the Funds shares. To the extent that securities held by a Fund are insured as to principal and interest payments by insurers whose claims-paying ability is downgraded by a rating agency, the value of such security may be affected. 8 Acquired Fund Acquiring Fund Borrowings Current S&P rating guidelines prohibit the Funds from borrowing money, except for purpose of clearing transactions in portfolio securities, unless S&P has advised the Fund in writing that any such action would not adversely affect the then-current rating of the APS by S&P. Risk Factors and Special Considerations The risk factors and other special considerations for investing in each Fund are set forth below. Risk is inherent in all investing. Investing in any investment company security involves risk, including the risk that you may receive little or no return on your investment or even that you may lose part or all of your investment. Because each Fund, under normal market conditions, invests a substantial amount of its assets in municipal bonds, any risks inherent in such investments are equally applicable to each Fund and will continue to apply to the Combined Fund after the Reorganization. ^ The Reorganization itself is not expected to adversely affect the rights of shareholders of either of the Funds or to create additional risks. Credit Risk. Credit risk is the risk that one or more municipal obligations in a Funds portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the obligation experiences a decline in its financial status. Changes in the credit quality of the issuers of municipal obligations held by a Fund will affect the principal value of (and possibly the income earned on) such obligations. In addition, the values of such securities are affected by changes in general economic conditions and business conditions affecting the relevant economic sectors. Changes by rating agencies in their ratings of a security and in the ability of the issuer to make payments of principal and interest may also affect the value of a Funds investments. The amount of information about the financial condition of an issuer of municipal obligations may not be as extensive as that made available by corporations whose securities are publicly traded. In general, lower rated municipal bonds carry a greater degree of risk that the issuer will lose its ability to make interest and principal payments, which could have a negative impact on a Funds NAV or dividends. Securities rated Baa or BBB are considered investment grade but they also may have some speculative characteristics. As indicated above, each Fund may invest up to 35% of its total assets in municipal obligations rated below investment grade (but not, with respect to more than 30% of its total assets, lower than B by all rating agencies rating the obligation) and comparable unrated obligations. Such obligations, commonly called junk bonds, will have speculative characteristics in varying degrees and are more volatile than higher rated obligations. Also, changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of lower-rated obligations to make principal and interest payments. It may also be more difficult to value certain lower rated obligations because of the inability (or perceived inability) of the issuer to make interest and principal payments. When a Fund invests in lower rated or unrated municipal obligations, the achievement of the Funds goals is more dependent on the Advisers credit analysis than would be the case if the Fund were investing in municipal obligations in the higher rating categories. In evaluating the credit quality of a particular issue, whether rated or unrated, Eaton Vance will normally take into consideration, among other things, the financial resources of the issuer (or, as appropriate, of the underlying source of funds for debt service), its sensitivity to economic conditions and trends, any operating history of and the community support for the facility financed by the issue, the ability of the issuer's management and regulatory matters. Increases in interest rates and changes in the economy may adversely affect the ability of issuers of lower grade municipal securities to pay interest and to repay principal, to meet projected financial goals and to obtain additional financing. In the event that an issuer of securities held by a Fund experiences difficulties in the timely payment of principal or interest and such issuer seeks to restructure the terms of its borrowings, the Fund may incur additional expenses. Further, each Fund may incur additional expenses to the extent that it is required to seek recovery upon a default in the payment of interest or the repayment of principal on its portfolio holdings, and the Fund may be unable to obtain full recovery thereof. To the extent that there is no established retail market for some of the lower grade municipal securities in which each Fund may invest, trading in such securities may be relatively inactive. During periods of reduced market liquidity and in the absence of readily available market quotations for lower grade municipal securities held in a Funds portfolio, valuing such securities becomes more difficult. The effects of adverse publicity and investor perceptions may be more pronounced for securities for which no established retail 9 market exists as compared with the effects on securities for which such a market does exist. Further, a Fund may have more difficulty selling such securities in a timely manner and at their stated value than would be the case for securities for which an established retail market does exist. Municipal obligations held by each Fund that are of below investment grade quality but which, subsequent to the assignment of such rating, are backed by escrow accounts containing U.S. Government obligations may be determined by Eaton Vance to be of investment grade quality for purposes of each Funds investment policies. Each Fund may retain in its portfolio an obligation that declines in quality, including defaulted obligations, if such retention is considered desirable by Eaton Vance. In the case of a defaulted obligation, each Fund may incur additional expense seeking recovery of its investment. Although the Adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not ^ rely primarily on the ratings assigned by the rating services. Credit ratings are based largely on the issuers historical financial condition and the rating agencys investment analysis at the time of rating, and the rating assigned to any particular security is not necessarily a reflection of the issuers current financial condition. The rating assigned to a security by a rating agency does not reflect assessment of the volatility of the securitys market value or of the liquidity of an investment in the security. Credit quality in the sectors of the market can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security. If a rating agency lowers its rating of municipal obligations in a Funds portfolio, the value of those municipal obligations could decline, which could also jeopardize the rating agencys rating of the APS. Because the primary source of income for each Fund is the interest and principal payments on the municipal obligations in which it invests, any default by an issuer of a municipal obligation could also have a negative impact on a Funds ability to pay dividends on the APS and could result in the redemption of some or all of the APS. See also Municipal Bond Insurer Risk below. Each Fund may invest in municipal leases and participations in municipal leases. The obligation of the issuer to meet its obligations under such leases is often subject to the appropriation by the appropriate legislative body, on an annual or other basis, of funds for the payment of the obligations. Investments in municipal leases are thus subject to the risk that the legislative body will not make the necessary appropriation and the issuer will not otherwise be willing or able to meet its obligation. Interest Rate Risk. If long-term rates rise, the value of each Funds investment portfolio will decline, also reducing the amount of assets serving as asset coverage for each Funds APS. APS pay dividends based on short-term interest rates, and uses the proceeds to buy municipal obligations, which pay interest based on longer-term yields. Longer-term municipal obligation yields are typically, although not always, higher than short-term interest rates. Both long-term and short-term interest rates may fluctuate. If short-term interest rates rise, APS rates may rise such that the amount of dividends paid to APS holders exceeds the income from the portfolio securities purchased with the proceeds from the sale of APS. Because income from each Funds entire investment portfolio (not just the portion purchased with the proceeds of the APS offering) is available to pay APS dividends, however, APS dividend rates would need to greatly exceed a Funds net portfolio income before that Funds ability to pay APS dividends would be jeopardized. If long-term rates rise, the value of each Funds investment portfolio will decline, reducing the amount of assets serving as asset coverage for the APS. Market Risk. The prices of municipal obligations tend to fall as interest rates rise. Securities that have longer maturities tend to fluctuate more in price in response to changes in market interest rates. This risk is usually greater among municipal obligations with longer maturities or durations and when ^ inverse floaters are held by a Fund. To the extent the Fund invests in a portfolio of longer-term securities it will be subject to greater market risk than a fund investing solely in shorter-term securities. Market risk is often greater among certain types of income securities, such as zero-coupon bonds, which do not make regular interest payments. As interest rates change, these bonds often fluctuate in price more than higher quality bonds that make regular interest payments. Because each Fund may invest in these types of income securities, it may be subject to greater market risk than a fund that invests only in current interest paying securities. 10 Income Risk. The income investors receive from a Fund is based primarily on the interest it earns from its investments, which can vary widely over the short- and long-term. If long-term interest rates drop, a Funds income available over time to make dividend payments with respect to APS could drop as well if the Fund purchases securities with lower interest coupons. Call and Other Reinvestment Risk. If interest rates fall, it is possible that issuers of callable bonds with high interest coupons will call (or prepay) their bonds before their maturity date. If a call were exercised by the issuer during a period of declining interest rates, a Fund is likely to replace such called security with a lower yielding security. If that were to happen, it could decrease the Funds dividends and possibly could affect the market price of common shares. Similar risks exist when a Fund invests the proceeds from matured or traded municipal obligations at market interest rates that are below the Funds current earnings rate. Liquidity Risk. At times, a substantial portion of each Funds assets may be invested in securities as to which the Fund, by itself or together with other accounts managed by Eaton Vance and its affiliates, holds a major portion of all of such securities. Under adverse market or economic conditions or in the event of adverse changes in the financial condition of the issuer, a Fund could find it more difficult to sell such securities when Eaton Vance believes it is advisable to do so or may be able to sell such securities only at prices lower than if such securities were more widely held. Under such circumstances, it may also be more difficult to determine the fair value of such securities for purposes of computing the Funds net asset value. The secondary market for some municipal obligations is less liquid than that for taxable debt obligations or other more widely traded municipal obligations. These include ^ inverse floaters . No established resale market exists for certain of the municipal obligations in which the Fund may invest. The market for obligations rated below investment grade is also likely to be less liquid than the market for higher rated obligations. As a result, the Fund may be unable to dispose of these municipal obligations at times when it would otherwise wish to do so at the prices at which they are valued. Inflation Risk . Inflation risk is the risk that the value of assets or income from investment will be worth less in the future as inflation decreases the value of money. As inflation increases, the real value of Fund shares and distributions thereon can decline. Municipal Bond Market Risk. Investing in the municipal bond market involves certain risks. The amount of public information available about the municipal obligations in each Funds portfolio is generally less than for corporate equities or bonds, and the investment performance of each Fund may therefore be more dependent on the analytical abilities of Eaton Vance than if the Fund were a stock fund or taxable bond fund. The ability of municipal issuers to make timely payments of interest and principal may be diminished during general economic downturns and as governmental cost burdens are reallocated among federal, state and local governments. In addition, laws enacted in the future by Congress or state legislatures or referenda could extend the time for payment of principal and/or interest, or impose other constraints on enforcement of such obligations, or on the ability of municipalities to levy taxes. Issuers of municipal securities might seek protection under the bankruptcy laws. In the event of bankruptcy of such an issuer, each Fund could experience delays in collecting principal and interest to which it is entitled. To enforce its rights in the event of default in the payment of interest or repayment of principal, or both, each Fund may take possession of and manage the assets securing the issuers obligations on such securities, which may increase the Funds operating expenses. Any income derived from a Funds ownership or operation of such assets may not be tax-exempt. Municipal Bond Insurer Risk. In the event that any rating agency (or all of them) should downgrade its assessment of the claims-paying ability of a particular insurer, it could negatively impact the value of obligations insured by such insurer. In addition, to the extent a Fund obtains separate insurance on an issuer (Portfolio Insurance), the Fund may be subject to certain restrictions on investments imposed by guidelines of the insurance companies issuing such Portfolio Insurance. Neither Fund expects these guidelines to prevent Eaton Vance from managing a Funds portfolio in accordance with that Funds investment objective and policies. Risks Associated with TOBs. TOBs involve leverage risk and will involve greater risk than an investment in a fixed rate bond. Because changes in the interest rate paid to the Floating Rate Note holders inversely affects the interest 11 paid on the inverse floater, the value and income of an inverse floater are generally more volatile than that of a fixed rate bond. TOBs have varying degrees of liquidity, and the market for these securities is relatively volatile. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. While TOBs expose a Fund to leverage risk, they do not constitute borrowings for purposes of the Funds restrictions on borrowings. Leverage Risk. Each Fund intends to use leverage to provide the holders of common shares with a potentially higher return. There can be no assurance that a leveraging strategy will be successful during any period in which it is employed. Leverage creates risks, including the likelihood of greater volatility of NAV and the return to common shareholders. The use of leverage through issuance of APS ^ creates an opportunity for increased net income, but, at the same time, creates special risks. Such leverage creates risk for holders of common shares, including the likelihood of greater volatility of NAV and market price of the ^ common shares and the risk that fluctuations in dividend rates on APS shares may affect the return to common shareholders. APS dividends are based on the yields of short-term municipal obligations, while the proceeds of each Funds offering are invested in longer-term municipal obligations, which typically have higher yields. To the extent the income derived from securities purchased with funds received from leverage exceeds the cost of leverage, a Funds return will be greater than if leverage had not been used. Conversely, if the income from the securities purchased with such funds is not sufficient to cover the cost of leverage, the return to a Fund will be less than if leverage had not been used, and therefore the amount available for distribution to common shareholders as dividends and other distributions will be reduced. In the latter case, Eaton Vance in its best judgment may nevertheless determine to maintain the Funds leveraged position if it deems such action to be appropriate. While a Fund has APS outstanding, an increase in short-term rates would also result in an increased cost of leverage, which would adversely affect the Funds income available for distribution. In addition, under current federal income tax law, each Fund is required to allocate a portion of any net realized capital gains or other taxable income to APS holders. The terms of each Funds APS require the Fund to pay to any APS holders additional dividends intended to compensate the APS holders for taxes payable on any capital gains or other taxable income allocated to APS. Any such additional dividends will reduce the amount available for distribution to common shareholders. The fee paid to Eaton Vance is calculated on the basis of a Funds gross assets, including proceeds from the issuance of APS and certain other indebtedness, so the fees will be higher when leverage is utilized. As noted above, investing in ^ TOBs also creates leverage in the Funds. Concentration Risk. Each Fund may invest 25% or more of its total assets in municipal obligations of issuers located in the same state (or U.S. territory) or in the same economic sector, such as revenue obligations of health care facilities or hospitals, airport revenue obligations or industrial development bonds. This may make the Fund more susceptible to adverse economic, political or regulatory occurrences affecting a particular state or economic sector. Special Risks relating to APS. Since mid-February 2008 existing markets for APS have become generally illiquid and investors have not been able to sell their securities through the regular auction process. There currently is no established secondary market for APS and, in the event a secondary market develops, an APS holder may receive less than the price paid for APS. A rating agency could downgrade the rating assigned to APS, which could affect liquidity if the auction market is otherwise functioning. A Fund may be forced to redeem APS to meet regulatory or rating agency requirements or may voluntarily redeem APS in certain circumstances. In certain circumstances, a Fund may not earn sufficient income from its investments to pay dividends on APS. If long-term interest rates rise, the value of a Funds investment portfolio generally will decline, reducing the asset coverage for APS. As a result of the current disruption in the APS auction market, brokerage firms may mark down the value of APS held in their clients accounts to reflect a liquidity discount from the liquidation preference. Auction Risk. Since February ^ 2008, and consistent with the patterns in the broader market for auction rate securities, APS auctions of the Funds have been unsuccessful due to an imbalance of sell orders over bids to buy the APS. As a result, the dividend rates on the APS have been and continue to be reset to the maximum applicable rates as required by each Funds By- ^ Laws . When auctions for APS are functioning, the dividend rate for APS normally is set through an auction process. In the auction, holders of APS may indicate the dividend rate at which they would be willing to hold or sell their APS or purchase additional APS. The auction is also intended to provide liquidity for the sale of APS. Also, if an APS holder places hold orders 12 (orders to retain shares) at an auction only at a specified dividend rate and that rate exceeds the rate set at the auction, the holder will not retain ^ its APS. ^ The dividend period for APS may be changed by a Fund, subject to certain conditions with notice to the holders of APS, which could also affect the liquidity of ^ the investment. Secondary Market Risk. There is currently no established secondary market for APS and, if one should develop, it may only be possible to sell them for a price of less than $25,000 per share plus any accumulated dividends. If a Fund has designated a Special Dividend Period (a dividend period of more than ^ seven days), changes in interest rates could affect the price of APS sold in the secondary market. Broker-dealers may maintain a secondary trading market in the APS; however, they have no obligation to do so and there can be no assurance that a secondary market for the APS will develop or, if it does develop, that it will provide holders with a liquid trading market (i.e . , trading will depend on the presence of willing buyers and sellers and the trading price is subject to variables to be determined at the time of the trade by the broker-dealers). APS are not ^ registered on any stock exchange or on any automated quotation system. An increase in the level of interest rates, particularly during dividend periods between one and five years (a Long Term Dividend Period), likely will have an adverse effect on the secondary market price of the APS, and a selling shareholder may sell APS between auctions at a price per share of less than $25,000. Accrued APS dividends, however, should at least partially compensate for the increased market interest rate. Ratings and Asset Coverage Risk. Each Funds APS have been rated AAA by S&P. Such ratings do not eliminate or necessarily mitigate the risks of investing in APS. S&P could downgrade its rating of the APS or withdraw its rating at any time, which may negatively affect APS. If a Fund fails to satisfy its asset coverage ratios, it will be required to redeem a sufficient number of APS in order to return to compliance with the asset coverage ratios. A Fund is required to redeem APS under certain circumstances to the extent necessary to meet asset coverage tests. Restrictions on Dividends and Other Distributions . Restrictions imposed on the declaration and payment of dividends or other distributions to the holders of each Funds common shares and APS, both by the 1940 Act and by requirements imposed by a rating agency, might impair a Funds ability to comply with minimum distribution requirements that it must satisfy to maintain its qualification as a regulated investment company for federal income tax purposes. Fees and Expenses for Common Shareholders of the Funds The tables below are intended to provide a comparison of the fees and expenses of the Funds and the Combined Fund. The purpose of the tables is to assist common shareholders in understanding the various costs and expenses that they are expected to bear directly or indirectly as common shareholders of the Combined Fund following the Reorganization. The tables set forth: (i) the fees, expenses and distributions to holders of APS paid by the Acquired Fund common shareholders for the fiscal year ended November 30, 2008; (ii) the fees, expenses and distributions to holders of APS paid by the Acquiring Fund common shareholders for the fiscal year ended November 30, 2008; and (iii) the pro forma fees, expenses and distributions to holders of APS that would have been paid by the Combined Fund common shareholders for the fiscal year ended November 30, 2008, assuming the Reorganization had been completed at the beginning of the period. As the tables indicate, the pro forma total annual expenses of the Combined Fund would have been lower than each Funds total annual expenses over the same period . The following ^ table shows each Funds expenses as a percentage of net assets attributable to common shares and reflect the APS outstanding as of November 30, 2008 in an amount equal to 43.9% of the Acquired Funds total assets, 35.0% of the Acquiring Funds total assets, and 42.2% of the Combined Funds total assets assuming the Reorganization occurred on November 30, 2008. The table ^ also ^ reflects interest expense relating to the Floating 13 Rate Notes held by third parties and issued in conjunction with each Funds TOBs during the period. TOBs are described above under Comparison of the Funds: Investment Objectives and Policies. In connection with its TOBs, each Fund also records offsetting interest income in an amount equal to the stated interest expense and, as a result, NAV and performance are not affected by this expense. ACTUAL PRO FORMA Acquired Fund Acquiring Fund Combined Fund Common Shareholder Transaction Expenses Sales Load (as a percentage of offering price) None None None Dividend Reinvestment Plan Fees None None None ACTUAL Percentage of Net Assets Attributable to Common Shares PRO FORMA (Unaudited) Acquired Fund Acquiring Fund Combined Fund Annual Expenses (as a percentage of net assets attributable to common shares) Management Fee 1.
